UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-05970 Cash Account Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 4/30 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Semiannual Report to Shareholders Tax-Exempt Portfolio DWS Tax-Exempt Cash Institutional SharesFund #148 Tax-Exempt Cash Managed SharesFund #248 Contents 3 Information About Your Fund's Expenses 5 Portfolio Summary 6 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 33 Investment Management Agreement Approval 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Summary of Administrative Fee Evaluation by Independent Fee Consultant 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher for the Tax-Exempt Cash Managed Shares. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in each Fund using each Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare each Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using each Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return DWS Tax-Exempt Cash Institutional Shares Tax-Exempt Cash Managed Shares Beginning Account Value 5/1/10 $ $ Ending Account Value 10/31/10 $ $ Expenses Paid per $1,000* $ $ Hypothetical 5% Fund Return Beginning Account Value 5/1/10 $ $ Ending Account Value 10/31/10 $ $ Expenses Paid per $1,000* $ $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios DWS Tax-Exempt Cash Institutional Shares .19% Tax-Exempt Cash Managed Shares .36% For more information, please refer to the Fund's prospectus. Portfolio Summary Tax-Exempt Portfolio Asset Allocation (As a % of Investment Portfolio) 10/31/10 4/30/10 Municipal Investments Municipal Variable Rate Demand Notes 75% 72% Municipal Bonds and Notes 25% 28% 100% 100% Weighted Average Maturity 10/31/10 4/30/10 Cash Account Trust — Tax-Exempt Portfolio 51 days 44 days National Tax-Free Retail Money Fund Average* 34 days 31 days * The Fund is compared to its respective iMoneyNet Category: National Tax-Free Retail Money Fund Average — Category consists of all national tax-free and municipal retail funds. Portfolio holdings of tax-free funds include Rated and Unrated Demand Notes, Rated and Unrated General Market Notes; Commercial Paper; Put Bonds — 6 months and less; Put Bonds — over 6 months; AMT Paper and Other Tax-Free Holdings. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see pages 6-19. A quarterly Fact Sheet is available upon request. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month beginning December 2010, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 (Unaudited) Tax-Exempt Portfolio Principal Amount ($) Value ($) Municipal Investments 99.8% Alabama 0.3% Pell City, AL, Special Care Facilities Financing Authority Revenue, Noland Health Services, Series A, 0.28%*, 12/1/2039, US Bank NA (a) Tuscaloosa County, AL, Industrial Development Gulf Opportunity Zone, Hunt Refining Project, Series C, 0.37%*, 12/1/2027, JPMorgan Chase Bank (a) Arizona 0.2% Arizona, Salt River Pima-Maricopa Indian Community, 0.33%*, 10/1/2026, Bank of America NA (a) Arkansas 0.2% Fort Smith, AR, Mitsubishi Power Systems Revenue, Recovery Zone Facility Bonds, 0.32%*, 10/1/2040, Bank of Tokyo-Mitsubishi UFJ (a) California 2.8% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series D-1, 0.21%*, 4/1/2045, Lloyds TSB Bank PLC (a) California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.31%*, 5/15/2030 California, Health Facilities Financing Authority Revenue, Children's Hospital, Series B, 0.24%*, 11/1/2038, US Bank NA (a) California, Statewide Communities Development Authority Revenue, Series 2089, 144A, 0.27%*, 10/1/2036 California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.38%*, 5/15/2018, JPMorgan Chase Bank (a) Series 2681, 144A, AMT, 0.53%*, 5/15/2018, JPMorgan Chase Bank (a) California, Wells Fargo Stage Trust, Series 72C, 144A, 0.26%*, 8/15/2039 Los Angeles County, CA, Series R-13101CE, 144A, 0.3%*, 6/30/2011 Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.27%*, 12/1/2032 Southern California, Metropolitan Water District, Waterworks Revenue: Series B, 0.25%*, 7/1/2028 Series B-2, 0.28%*, 7/1/2035 Stockton, CA, Public Financing Authority Water Revenue, Delta Water Supply Project, Series A, 0.26%*, 10/1/2040, Union Bank (a) Colorado 3.7% Colorado, Centerra Metropolitan District 1 Revenue, Refunding and Improvement, 0.3%*, 12/1/2029, US Bank NA (a) Colorado, Cornerstar Metropolitan District, Special Revenue, 0.73%*, 12/1/2037, Compass Bank (a) Colorado, Educational & Cultural Facilities Authority Revenue, Fremont Christian School Project, 0.28%*, 6/1/2038, US Bank NA (a) Colorado, Goldsmith Metropolitan District, 0.67%*, 12/1/2034, Compass Bank (a) Colorado, Health Facilities Authority Revenue, Fraiser Meadows Community Project, 0.28%*, 6/1/2038, JPMorgan Chase Bank (a) Colorado, Housing & Finance Authority Revenue, Single Family, Series C-3, "I", AMT, 0.31%*, 5/1/2022 (a) Colorado, Housing & Finance Authority, Single Family, "I", Series B-2, 144A, AMT, 0.35%*, 11/1/2026 Colorado, Lowry Economic Redevelopment Authority Revenue, Series A, 0.6%*, 12/1/2020, Compass Bank (a) Colorado, Meridian Village Metropolitan, RBC Municipal Products, Inc. Trust, Series C-11, 144A, 0.28%*, 12/1/2031, Royal Bank of Canada (a) Colorado Springs, CO, Utilities Revenue, Series A, 0.33%*, 11/1/2023 Connecticut 0.4% Connecticut, Barclays Capital Municipal Trust Receipts, University of Connecticut, Series 41B, 144A, 0.29%*, 2/15/2026 Newtown, CT, Bond Anticipation Notes, 1.75%, 2/23/2011 Delaware 0.6% Delaware, BB&T Municipal Trust, Series 5000, 144A, 0.44%*, 10/1/2028, Rabobank International (a) Delaware, State Economic Development Authority Revenue, YMCA Delaware Project, 0.27%*, 5/1/2036, PNC Bank NA (a) District of Columbia 0.3% District of Columbia, Center for Internships & Academic Revenue, 0.3%*, 7/1/2036, Branch Banking & Trust (a) District of Columbia, Housing Finance Agency, Multi-Family Housing Revenue, Series R-433, 144A, AMT, 0.34%*, 12/1/2021 Florida 4.8% Alachua County, FL, Housing Finance Authority, Multi-Family Revenue, Santa Fe I Apartments, AMT, 0.32%*, 12/15/2038, Citibank NA (a) Broward County, FL, Housing Finance Authority, Multi-Family Housing Revenue, Palms of Deerfield Beach, AMT, 0.32%*, 8/15/2038, Citibank NA (a) Florida, BB&T Municipal Trust: Series 1010, 144A, 0.36%*, 1/15/2019, Branch Banking & Trust (a) Series 1029, 0.36%*, 7/1/2024, Branch Banking & Trust (a) Series 1012, 144A, 0.36%*, 11/1/2024, Branch Banking & Trust (a) Florida, Capital Trust Agency Housing Revenue, Atlantic Housing Foundation, Series A, 0.28%*, 7/15/2024 Florida, Development Finance Corp., Enterprise Board Program, Out of Door Academy, 0.28%*, 7/1/2038, Northern Trust Co. (a) Florida, General Obligation, State Board of Public Education, "A", 144A, 0.28%*, 6/1/2027 Florida, Housing Finance Corp., Multi-Family Revenue, Victoria Park, Series J-1, 0.27%*, 10/15/2032 Florida, Lee Memorial Health System, Hospital Revenue, Series C, 0.25%*, 4/1/2033, Northern Trust Co. (a) Hillsborough County, FL, Housing Finance Authority, Multi-Family Revenue, Hunt Club Apartments, 0.32%*, 8/15/2041, SunTrust Bank (a) Jacksonville, FL, Health Facilities Authority, Hospital Revenue, Baptist Medical Center, Series C, 0.25%*, 8/15/2027, Bank of America NA (a) Jacksonville, FL, Transportation Revenue, Series B, 0.27%*, 10/1/2027, Wells Fargo Bank NA (a) Lee County, FL, Industrial Development Authority, Health Care Facilities Revenue, Hope Hospice Project, 0.28%*, 10/1/2027, Northern Trust Co. (a) Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.34%*, 3/1/2034, Northern Trust Co. (a) Pinellas County, FL, Educational Facilities Authority Revenue, Barry University Project, 0.5%*, 10/1/2037, Bank of America NA (a) Pinellas County, FL, Health Facilities Authority Revenue, Baycare Health Systems, Series A2, 0.27%*, 11/1/2038, Northern Trust Co. (a) Volusia County, FL, Housing Finance Authority, Multi-Family Housing Revenue, Cape Morris Cove Apartments, Series A, AMT, 0.31%*, 10/15/2042, JPMorgan Chase Bank (a) Georgia 4.4% Atlanta, GA, 0.32%, 11/15/2010 Burke County, GA, Development Authority Pollution Control Revenue, Georgia Power Co. Plant Vogtle, 0.33%*, 10/1/2032 Fulton County, GA, Development Authority Revenue, Doris & Alex Weber School Project, 0.3%*, 12/1/2030, Branch Banking & Trust (a) Fulton County, GA, Development Authority Revenue, Kings Ridge Christian School, 0.3%*, 5/1/2026, Branch Banking & Trust (a) Fulton County, GA, Development Authority Revenue, Mount Vernon Presbyterian School, 0.3%*, 8/1/2035, Branch Banking & Trust (a) Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 0.28%*, 8/1/2040 Georgia, Municipal Electric Authority Power Revenue, Municipal Securities Trust Receipts, Series SGC-60, "A", 144A, 0.29%*, 1/1/2018 (b) Georgia, Private Colleges & Universities Authority Revenue, Mercer University Project: Series C, 0.3%*, 10/1/2031, Branch Banking & Trust (a) Series A, 0.3%*, 10/1/2036, Branch Banking & Trust (a) Hawaii 0.5% Hawaii, Pacific Health Special Purpose Revenue, Department of Budget & Finance, Series B-2, 0.27%*, 7/1/2033, Bank of Nova Scotia (a) (b) Idaho 2.1% Idaho, Housing & Finance Association, Single Family Mortgage: Series B, AMT, 0.31%*, 7/1/2032 "I", Series A, AMT, 0.31%*, 7/1/2033 "I", Series B, AMT, 0.31%*, 7/1/2033 Idaho, State Tax Anticipation Notes, 144A, 2.0%, 6/30/2011 Illinois 11.7% Channahon, IL, Morris Hospital Revenue: Series A, 0.26%*, 12/1/2023, US Bank NA (a) Series C, 0.26%*, 12/1/2032, US Bank NA (a) Chicago, IL, 0.43%, 12/15/2010 Chicago, IL, Board of Education, Dedicated Revenues, Series A-2, 0.28%*, 3/1/2026, Northern Trust Co. (a) Chicago, IL, General Obligation, Series 2008-068, 144A, 0.36%*, 1/1/2022, Dexia Credit Local (a) (b) Chicago, IL, Metropolitan Water Reclamation District, Greater Chicago: Series 2008-051, 144A, 0.36%*, 12/1/2028 Series 2008-052, 144A, 0.36%*, 12/1/2035 Cook County, IL, Catholic Theological Union Project Revenue, 0.34%*, 2/1/2035, Harris NA (a) Illinois, BB&T Municipal Trust, Series 5001, 144A, 0.44%*, 6/1/2020, Rabobank International (a) Illinois, Development Finance Authority Revenue, AMR Pooled Program, Series B-1, 0.37%*, 10/1/2029, Comerica Bank (a) Illinois, Development Finance Authority, Industrial Project Revenue, Grecian Delight Foods Project, AMT, 0.55%*, 8/1/2019, LaSalle Bank NA (a) Illinois, Education Facility Authority Revenue, Series N, 0.3%, 1/13/2011 Illinois, Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, 0.28%*, 4/1/2033, Northern Trust Co. (a) Illinois, Finance Authority Pollution Control Revenue, Commonwealth Edison Co., Series E, 144A, 0.29%*, 5/1/2021, JPMorgan Chase Bank (a) Illinois, Finance Authority Revenue, "A", 144A, 0.28%*, 12/1/2042 Illinois, Finance Authority Revenue, Clare Oaks, Series C, 0.3%*, 11/1/2040, Sovereign Bank FSB (a) Illinois, Finance Authority Revenue, Northwestern University: Series B, 0.32%, Mandatory Put 3/1/2011 @ 100, 12/1/2046 Series A, 0.4%, Mandatory Put 3/1/2011 @ 100, 12/1/2034 0.4%, Mandatory Put 3/1/2011 @ 100, 12/1/2046 Illinois, Finance Authority Student Housing Revenue, CHF-Dekalb LLC Project, Series A, 0.39%*, 7/1/2038, Sovereign Bank FSB (a) Illinois, Regional Transit Improvements, Series 2008-3043X, 144A, 0.33%*, 7/1/2026 (b) Illinois, State Toll Highway Authority Revenue, Senior Priority: Series A-1, 0.33%*, 7/1/2030 Series A-2, 0.33%*, 7/1/2030 Illinois, University of Illinois Revenue, "A", 144A, 0.29%*, 4/1/2035 (b) Illinois, Wells Fargo Stage Trust, Series 50C, 144A, 0.27%*, 11/15/2035 Mundelein, IL, Industrial Development Revenue, MacLean Fogg Co. Project, AMT, 0.58%*, 1/1/2015, Northern Trust Co. (a) Woodstock, IL, Multi-Family Housing Revenue, Willow Brooke Apartments, AMT, 0.32%*, 4/1/2042, Wells Fargo Bank NA (a) Indiana 1.1% Indiana, Finance Authority Hospital Revenue, Community Foundation of Northwest Indiana, 0.27%*, 8/1/2029, Harris NA (a) Indiana, Health & Educational Facility, Financing Authority Revenue, Greenwood Village South Project, Series A, 0.3%*, 5/1/2036, Sovereign Bank FSB (a) Indiana, Health & Educational Facility, Financing Authority Revenue, Harrison County Hospital Project, 0.31%*, 1/1/2032, JPMorgan Chase Bank (a) Indiana, State Development Finance Authority, Industrial Development Revenue, Enterprise Center VI Project, AMT, 0.55%*, 6/1/2022, LaSalle Bank NA (a) Terre Haute, IN, Westminster Village Revenue, Series A, 0.3%*, 8/1/2036, Sovereign Bank FSB (a) Iowa 1.1% Iowa, Finance Authority Health Facilities Revenue, Great River Medical Center Project, 0.31%*, 6/1/2027, JPMorgan Chase Bank (a) Iowa, Finance Authority Health Facilities Revenue, Iowa Health Systems, Series D, 0.25%*, 2/15/2035, Bank of America NA (a) Iowa, Finance Authority, Multi-Family Revenue, Housing Windsor on River, Series A, AMT, 0.32%*, 5/1/2042, Wells Fargo Bank NA (a) Kansas 1.5% Kansas, State Department of Transportation Highway Revenue, Series D, 0.29%*, 3/1/2012 Kansas, State Development Finance Authority, Multi-Family Revenue, Oak Ridge Park II Project, Series X, AMT, 0.37%*, 12/1/2036, US Bank NA (a) Lenexa, KS, Revenue Bond, Series 2007-302, 144A, 0.35%*, 2/1/2012 Wichita, KS, General Obligation, Series 240, 0.45%, 9/15/2011 Kentucky 0.1% Mason County, KY, Pollution Control Revenue, East Kentucky Power Corp., Inc., Series B-2, 1.07%*, 10/15/2014 Louisiana 0.2% Louisiana, Public Facilities Authority Revenue, C-Port LLC Project, Series C, 0.3%*, 10/1/2028, Bank of America NA (a) Maine 0.4% Maine, State Housing Authority Mortgage Purchase, Series B, AMT, 0.3%*, 11/15/2041 Maryland 1.1% Baltimore, MD, Municipal Securities Trust Receipts, SGA 152, "A", 144A, 0.31%*, 7/1/2020, Societe Generale (a) (b) Maryland, BB&T Municipal Trust, Series 46, 144A, 0.27%*, 7/1/2016 Maryland, State Economic Development Corp. Revenue, YMCA of Central Maryland Project, 0.3%*, 4/1/2031, Branch Banking & Trust (a) Maryland, State Health & Higher Educational Facilities Authority Revenue, Mercy Medical Center, Series C, 0.3%*, 7/1/2037, Bank of America NA (a) Montgomery County, MD, 0.32%, 11/3/2010 Massachusetts 4.8% Massachusetts, Bay Transportation Authority, General Transportation Systems, 0.28%*, 3/1/2030 Massachusetts, Macon Trust, Series 2007-310, 144A, 0.35%*, 6/15/2012, Bank of America NA (a) Massachusetts, State Development Finance Agency Revenue, New Bedford Waste Services LLC, AMT, 0.35%*, 6/1/2021, Comerica Bank (a) Massachusetts, State Development Finance Agency Revenue, The Fay School, Inc., 0.26%*, 4/1/2038, TD Bank NA (a) Massachusetts, State General Obligation, Series A, 0.28%*, 9/1/2016 Massachusetts, State Industrial Finance Agency Revenue, Groton School Issue, Series B, 0.3%*, 3/1/2028 Massachusetts, State Industrial Finance Agency Revenue, JHC Assisted Living Corp., Series A, 144A, 0.28%*, 12/1/2029, TD Bank NA (a) Massachusetts, State Revenue Anticipation Notes: Series A, 2.0%, 4/28/2011 Series C, 2.0%, 6/23/2011 Michigan 4.0% Michigan, Finance Authority Revenue, State Aid Notes, Series D-3, 144A, 2.0%, 8/22/2011, Scotiabank (a) Michigan, RBC Municipal Products, Inc. Trust, Series L-24, 144A, AMT, 0.33%*, 3/1/2028, Royal Bank of Canada (a) Michigan, RBC Municipal Products, Inc. Trust, Series L-25, 144A, AMT, 0.33%*, 9/1/2033, Royal Bank of Canada (a) Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group: Series F-7, 0.37%*, 11/15/2047 Series F-6, 0.37%**, 11/15/2049 Minnesota 0.6% Coon Rapids, MN, Industrial Development Revenue, Kurt Manufacturing Project: AMT, 0.32%*, 11/1/2027, US Bank NA (a) AMT, 0.47%*, 11/1/2017, US Bank NA (a) Minnesota, Barclays Capital Municipal Trust Receipts, Series 6W, 144A, AMT, 0.34%*, 1/1/2038 Minnesota, State Housing Finance Agency, Residential Housing: Series J, AMT, 0.29%*, 7/1/2033 Series C, AMT, 0.3%*, 7/1/2048 Mississippi 0.7% Mississippi, Redstone Partners Floaters/Residuals Trust: Series C, 144A, AMT, 0.47%*, 12/1/2047, Wachovia Bank NA (a) Series B, AMT, 0.63%*, 12/1/2047, Wells Fargo Bank NA (a) Series A, AMT, 0.63%*, 4/1/2048, Wells Fargo Bank NA (a) Missouri 1.3% Kansas City, MO, Special Obligation, H. Roe Bartle Convention Center Project, Series E, 0.28%*, 4/15/2034, Bank of America NA (a) Missouri, State Development Finance Board, 0.28%, 11/29/2010 Platte County, MO, Industrial Development Authority Revenue, Complete Home Concepts, Series A, AMT, 0.32%*, 1/1/2039, Columbian Bank (a) Nebraska 0.1% Omaha, NE, Public Power District Electric Revenue, Series R-11291, 144A, 0.28%*, 8/1/2012 Nevada 0.8% Nevada, State Department of Business & Industry, Nevada Cancer Institute Project, 0.33%*, 12/1/2033, Bank of America NA (a) Nevada, Housing Division, Single Family Mortgage Revenue: Series B, AMT, 0.34%*, 4/1/2042 Series A, AMT, 0.43%*, 10/1/2039 New Hampshire 0.8% New Hampshire, Health & Education Facilities Authority Revenue, Frisbie Memorial Hospital, 0.3%*, 10/1/2013, TD Bank NA (a) New Hampshire, Health & Education Facilities Authority Revenue, Phillips Exeter Academy, 0.28%*, 9/1/2042 New Hampshire, Health & Education Facilities Authority Revenue, RiverWoods Co., 0.28%*, 3/1/2038, Bank of America NA (a) New Jersey 0.1% New Jersey, Economic Development Authority, Industrial Development Revenue, CST-Products LLC Project, AMT, 0.44%*, 4/1/2026, National Bank of Canada (a) New Mexico 2.1% New Mexico, Educational Assistance Foundation: Series A-1, AMT, 0.31%*, 4/1/2034, Royal Bank of Canada (a) Series A-2, AMT, 0.32%*, 4/1/2034, Royal Bank of Canada (a) New Mexico, State Tax & Revenue Anticipation Notes: 1.5%, 6/30/2011 2.0%, 6/30/2011 New York 8.5% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Series A, 0.24%*, 7/1/2037, Bank of America NA (a) (b) Cohoes, NY, Industrial Development Agency, Urban Cultural Park Facility Revenue, Eddy Cohoes Project, 0.26%*, 12/1/2033, Bank of America NA (a) Glen Cove, NY, Housing Authority Revenue, Series 57G, 144A, AMT, 0.31%*, 10/1/2026 Hempstead, NY, Industrial Development Agency Revenue, Series 92G, 144A, AMT, 0.5%*, 10/1/2045 Nassau County, NY, Industrial Development Agency Revenue, Series 75G, 144A, AMT, 0.31%*, 12/1/2033 New York, Metropolitan Transportation Authority Revenue, Series 2-A, 0.28%, 12/1/2010, TD Bank NA (a) New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York Law School, 0.25%*, 7/1/2038, TD Bank NA (a) New York, State Dormitory Authority Revenues, Secondary Issues, Series R-12121, 0.28%*, 4/1/2015 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 3.0%, 2/15/2011 New York, State Housing Finance Agency Revenue, Helena Housing, Series A, AMT, 0.3%*, 5/15/2036 New York, State Mortgage Agency, Homeowner Mortgage Revenue: Series 135, AMT, 0.32%*, 4/1/2037 Series 157, 0.39%*, 4/1/2047 New York, Wells Fargo Stage Trust: Series 11C, 144A, 0.27%*, 11/15/2037 Series 4C, 144A, 0.27%*, 9/1/2040 New York City, NY, Transitional Finance Authority, NYC Recovery, Series 3-E, 0.3%*, 11/1/2022 New York, NY, General Obligation: Series A-6, 144A, 0.26%*, 8/1/2031, Landesbank Baden-Wurttemberg (a) Series H-2, 0.27%*, 1/1/2036, Dexia Credit Local (a) Series B2, 0.28%*, 8/15/2023 Series H-2, 0.3%*, 8/1/2014 (b) Oyster Bay, NY, Bond Anticipation Notes, 1.5%, 3/11/2011 Suffolk County, NY, Tax Anticipation Notes, 2.0%, 9/13/2011 North Carolina 4.3% Cleveland County, NC, Industrial Facilities & Pollution Control Financing Authority, Curtiss-Wright Flight Systems, AMT, 0.33%*, 11/1/2023, Bank of America NA (a) North Carolina, BB&T Municipal Trust: Series 1027, 144A, 0.36%*, 3/1/2016, Branch Banking & Trust (a) Series 1032, 0.36%*, 1/7/2024, Branch Banking & Trust (a) Series 1008, 144A, 0.36%*, 3/1/2024, Branch Banking & Trust (a) Series 1011, 144A, 0.36%*, 4/1/2024, Branch Banking & Trust (a) Series 1024, 144A, 0.36%*, 5/31/2024, Branch Banking & Trust (a) Series 1009, 144A, 0.36%*, 6/1/2024, Branch Banking & Trust (a) Series 1025, 144A, 0.36%*, 6/1/2024, Branch Banking & Trust (a) North Carolina, Capital Educational Facilities Finance Agency Revenue, High Point University Project: 0.3%*, 12/1/2028, Branch Banking & Trust (a) 0.3%*, 5/1/2030, Branch Banking & Trust (a) North Carolina, Capital Facilities Finance Agency, Educational Facilities Revenue, Campbell University, 0.3%*, 10/1/2034, Branch Banking & Trust (a) North Carolina, Capital Facilities Finance Agency, Educational Facilities Revenue, Charlotte Country Day School, 144A, 0.35%*, 8/1/2033, Bank of America NA (a) North Carolina, Capital Facilities Finance Agency, Educational Facilities Revenue, Salem Academy & College Project, 0.3%*, 8/1/2030, Branch Banking & Trust (a) North Carolina, Capital Facilities Finance Agency, Exempt Facilities Revenue, Republic Services, Inc., 0.28%*, 7/1/2034, Bank of America NA (a) North Carolina, Medical Care Commission, Health Care Facilities Revenue, First Mortgage Deerfield, Series B, 0.3%*, 11/1/2038, Branch Banking & Trust (a) North Carolina, Medical Care Commission, Hospital Revenue, Southeastern Regional Medical Center, 0.3%*, 6/1/2037, Branch Banking & Trust (a) North Carolina, Piedmont Triad Airport Authority Revenue: Series B, AMT, 0.33%*, 7/1/2029, Branch Banking & Trust (a) Series A, 0.35%*, 7/1/2032, Branch Banking & Trust (a) North Carolina, State Education Assistance Authority Revenue, Student Loan, Series A-2, AMT, 0.32%*, 9/1/2035, Royal Bank of Canada (a) University of North Carolina Revenues, Series R-11292, 144A, 0.28%*, 12/1/2015 Ohio 0.9% Akron, Bath & Copley, OH, Joint Township Hospital District Revenue, Health Care Facility, Summner Project, 0.3%*, 12/1/2032, KBC Bank NV (a) Columbus, OH, Regional Airport Authority Revenue, Pooled Financing Program, Series A, 0.29%*, 1/1/2030, US Bank NA (a) Ohio, Clipper Tax-Exempt Certificate Trust, Certificate of Participation, Series 2009-28, 144A, AMT, 0.4%*, 3/1/2035 Ohio, Redstone Partners Floaters/Residuals Trust, Housing Finance Authority: Series C, 144A, 0.47%*, 6/1/2048, Wachovia Bank NA (a) Series D, 144A, AMT, 0.47%*, 6/1/2048, Wachovia Bank NA (a) Oklahoma 0.5% Oklahoma, Development Finance Authority, Continuing Care Retirement, Inverness Village Project, Series A, 0.3%*, 1/1/2042, KBC Bank NV (a) Oregon 5.1% Oregon, State Tax Anticipation Notes, Series A, 144A, 2.0%, 6/30/2011 Oregon, State Veterans Welfare, Series B, 0.28%*, 12/1/2045 Salem, OR, Hospital Facility Authority Revenue, Capital Manor, Inc. Project: 0.3%*, 5/1/2034, Bank of America NA (a) 0.3%*, 5/1/2037, Bank of America NA (a) Pennsylvania 2.0% Adams County, PA, Industrial Development Authority Revenue, Brethren Home Community Project, 0.34%*, 6/1/2032, PNC Bank NA (a) Allegheny County, PA, RBC Municipal Products, Inc. Trust Certificates, Series E-16, 144A, 0.28%*, 4/15/2039, Royal Bank of Canada (a) Bethlehem, PA, Area School District Authority Revenue, RBC Municipal Products, Inc. Trust Certificates, Series E-12, 144A, 0.28%**, 1/5/2012, Royal Bank of Canada (a) Cumberland County, PA, Municipal Authority Revenue, Asbury Pennsylvania Obligation Group, 0.3%*, 1/1/2043, KBC Bank NV (a) Monroe County, PA, Hospital Authority Revenue, Stars-Pocono Medical Center, Series B, 0.28%*, 1/1/2032, PNC Bank NA (a) (b) Montgomery County, PA, General Obligation, Series A, 0.27%*, 8/15/2024 Ridley, PA, School District, 0.28%*, 11/1/2029, TD Bank NA (a) Westmoreland County, PA, Industrial Development Authority Revenue, Health Systems, Excela Health Project, Series B, 0.27%*, 7/1/2030, PNC Bank NA (a) South Carolina 0.8% Florence County, SC, Hospital Revenue, McLeod Regional Medical Center, Series B, 144A, 0.27%*, 11/1/2040, Wells Fargo Bank NA (a) South Carolina, BB&T Municipal Trust, Series 1013, 144A, 0.36%*, 1/1/2020, Branch Banking & Trust (a) South Carolina, Jobs Economic Development Authority Revenue, Goodwill Industries of Upper South Carolina, Inc. Project, 0.3%*, 9/1/2028, Branch Banking & Trust (a) South Carolina, University Development Foundation Revenue, 144A, 0.3%*, 12/1/2010, Branch Banking & Trust (a) South Dakota 1.2% South Dakota, Conservancy District Revenue, State Revolving Fund Program, 0.4%*, 8/1/2029 South Dakota, Economic Development Finance Authority, Industrial Development Revenue, Wilson Trailer Project, 144A, AMT, 0.32%*, 2/1/2028, First American Bank (a) Tennessee 0.7% Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 144A, 0.29%*, 7/1/2038, US Bank NA (a) Nashville & Davidson County, TN, Metropolitan Government, Industrial Development Board Revenue, YMCA Project, 0.4%*, 12/1/2027, Bank of America NA (a) Selmer/McNairy County, TN, Industrial Development Board Revenue, United Stainless, Inc., AMT, 0.5%*, 12/1/2023, Wells Fargo Bank NA (a) Texas 11.9% Atascosa County, TX, Industrial Development Corp., Pollution Control Revenue, San Miguel Electric Cooperative, Inc., 0.48%*, 6/30/2020 Austin, TX, Hotel Occupancy Tax Revenue, Series A, 0.29%*, 11/15/2029, Dexia Credit Local (a) East Texas, Housing Finance, Redstone Partners Floaters/Residuals Trust, Series D, 144A, AMT, 0.47%*, 12/1/2047, Wachovia Bank NA (a) Galveston County, TX, General Obligation, Series R-11275WF, 144A, 0.27%*, 8/1/2023 (b) Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Baylor College of Medicine, Series B, 0.29%*, 11/15/2047, Northern Trust Co. (a) Houston, TX, RBC Municipal Products, Inc. Trust Certificates, Utility Systems Revenue, Series E-14, 144A, 0.28%*, 5/15/2034, Royal Bank of Canada (a) Houston, TX, Water & Sewer System Revenue, Series 27TPZ, 144A, 0.28%*, 12/1/2028 (b) Katy, TX, Independent School Building District, 0.27%*, 8/15/2033 North Texas, Higher Education Authority, Inc., Student Loan Revenue, Series A, AMT, 0.28%*, 12/1/2038, Lloyds TSB Bank PLC (a) Tarrant County, TX, Cultural Educational Facillities, Finance Corp., Fort Worth Museum Project, 144A, 0.27%*, 6/1/2038, Wells Fargo Bank NA (a) Tarrant County, TX, Redstone Partners Floaters/Residuals Trust, Series A, 144A, AMT, 0.47%*, 12/1/2047, Wachovia Bank NA (a) Texas, Capital Area Housing Finance Corp., Cypress Creek at River Apartments, AMT, 0.31%*, 10/1/2039, Citibank NA (a) Texas, Department of Housing, Series 2008-3022X, 144A, AMT, 0.37%*, 9/1/2032 Texas, North East Independent School District, "A", 144A, 0.29%*, 8/1/2037 Texas, RBC Municipal Products, Inc. Trust, Series L-46, 144A, AMT, 0.33%*, 12/1/2034, Royal Bank of Canada (a) Texas, State General Obligation, "A", 144A, 0.28%*, 4/1/2029 Texas, State Tax & Revenue Anticipation Notes: Series 3812, 144A, 0.28%*, 8/31/2011 Series 3813, 144A, 0.32%*, 8/31/2011 2.0%, 8/31/2011 Texas, State Veterans Housing Assistance Fund II, Series A, 144A, AMT, 0.31%*, 6/1/2034 Weslaco, TX, Health Facilities Development, Knapp Medical Center, Series A, 0.68%*, 6/1/2038, Compass Bank (a) Utah 0.2% Utah, Housing Corp., Single Family Mortgage Revenue: Series 1, 144A, 0.5%, Mandatory Put 12/29/2010 @ 100, 7/1/2039 Series 2, 144A, AMT, 0.6% Mandatory Put 12/29/2010 @ 100, 7/1/2035 Virginia 3.3% Russell County, VA, Industrial Development Authority Hospital Revenue, Mountain States Health Alliance, Series B, 144A, 0.28%*, 7/1/2038, US Bank NA (a) Virginia, Chesapeake Bay Bridge & Tunnel District Revenue, General Resolution, Series A, 0.3%*, 5/28/2021, Branch Banking & Trust (a) Virginia, College Building Authority, Educational Facilities Revenue, University of Richmond: Series B, 0.35%, Mandatory Put 2/1/2011 @ 100, 2/26/2039 Series A, 0.4%, Mandatory Put 3/1/2011 @ 100, 2/26/2039 Virginia, Federal Home Loan Mortgage Corp., Multi-Family Variable Rate Certificates, AMT, 0.33%*, 7/15/2050 Virginia, RBC Municipal Products, Inc. Trust: Series C-8, 144A, AMT, 0.36%*, 9/1/2039, Royal Bank of Canada (a) Series C-2, 144A, AMT, 0.41%*, 1/1/2014, Royal Bank of Canada (a) Winchester, VA, Industrial Development Authority, Residential Care Facility Revenue, Westminster-Cantenbury, Series B, 0.3%*, 1/1/2035, Branch Banking & Trust (a) Washington 1.9% Port of Tacoma, WA, AMT, 0.32%*, 12/1/2036, Banco Bilbao Vizcaya (a) Washington, State General Obligation: Series 96A, 0.27%*, 6/1/2020 Series 2599, 144A, 0.28%*, 1/1/2016 Series 3087, 144A, 0.28%*, 7/1/2016 Series 2010-E, 144A, 2.0%, 2/1/2011 Washington, State Higher Education Facilities Authority Revenue, Seattle University Project, Series A, 0.3%*, 5/1/2028, US Bank NA (a) Washington, State Housing Finance Commission, Multi-Family Housing Revenue, Rolling Hills Apartments Project, Series A, 144A, AMT, 0.32%*, 6/15/2037 Washington, State Housing Finance Commission, Multi-Family Housing Revenue, Vintage at Silverdale LLC, Series A, AMT, 0.3%*, 9/15/2039 Washington, State Housing Finance Commission, Multi-Family Revenue, Merrill Gardens at Tacoma, Series A, AMT, 0.3%*, 9/15/2040 Washington, Wells Fargo Stage Trust, Series 21C, 144A, 0.27%*, 12/1/2037 West Virginia 2.2% Cabell County, WV, University Facilities Revenue, Provident Group Marshall Properties, Series A, 0.3%*, 7/1/2039, Bank of America NA (a) West Virginia, Public Energy Authority Revenue, Morgantown Association Project, AMT, 0.43%*, 7/1/2017, Dexia Credit Local (a) Wisconsin 2.0% Appleton, WI, Redevelopment Authority Revenue, Fox Cities Performing Arts Center, Inc., Series B, 0.28%*, 6/1/2036, JPMorgan Chase Bank (a) Milwaukee, WI, General Obligation: Series V8, 0.3%*, 2/1/2025 Series R4, 1.5%, 12/15/2010 Milwaukee, WI, Revenue Anticipation Notes, Series M8, 1.5%, 12/29/2010 Plymouth, WI, Industrial Development Revenue, Masters Gallery Foods, Series A, AMT, 0.44%*, 5/1/2038, Wells Fargo Bank NA (a) Racine, WI, Solid Waste Disposal Revenue, Republic Services Project, 0.28%*, 11/1/2037, JPMorgan Chase Bank (a) Wyoming 1.5% Lincoln County, WY, Pollution Control Revenue, Pacificorp Project, 0.27%*, 1/1/2016, Wells Fargo Bank NA (a) Sweetwater County, WY, Pollution Control Revenue: 0.349%, 11/10/2010 0.35%, 11/10/2010 Wyoming, Student Loan Corp. Revenue, Series A-3, AMT, 0.32%*, 12/1/2043, Royal Bank of Canada (a) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,366,971,317)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of October 31, 2010. ** These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. + The cost for federal income tax purposes was $3,366,971,317. (a) The security incorporates a letter of credit from the bank listed. (b) Bond is insured by the following company: Insurance Coverage As a % of Total Investment Portfolio Assured Guaranty Municipal Corp. National Public Finance Guarantee Corp. Radian Asset Assurance, Inc. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax FSB: Federal Savings Bank Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Most securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
